MEMORANDUM **
William B. Rooz (“Rooz”) appeals the judgment of the Ninth Circuit Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s dismissal of Rooz’s complaint following the grant of Roberta Kimmel’s Rule 12(c) motion for judgment on the pleadings. We have jurisdiction pursuant to 28 U.S.C. § 158, and we affirm.
The Bankruptcy Panel, affirming the bankruptcy court, ruled that Rooz’s claim under California’s Uniform Fraudulent Transfer Act was barred by the discharge injunction of 11 U.S.C. § 524(a)(3). We affirm for the reasons stated in the BAP’s opinion filed November 8, 2007.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.